Citation Nr: 1000515	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) and mood disorder.

3.  Entitlement to an initial rating in excess of 30 percent 
for left shoulder disability, status post avulsion chip 
fracture.

4.  Whether the Veteran is entitled to an effective date 
earlier than June 9, 2005, for entitlement to service 
connection for PTSD and mood disorder.

5.  Whether the Veteran is entitled to an effective date 
earlier than June 9, 2005, for service connection for left 
shoulder disability, status post avulsion chip fracture.



6.  Whether the November 5, 1999 RO decision, which denied 
entitlement to service connection for left shoulder 
disability, status post avulsion chip fracture, should be 
reversed or revised on the grounds of clear and unmistakable 
error (CUE).

7.  Whether the Veteran is entitled to an effective date 
earlier than June 9, 2005, for a total rating due to 
individual unemployability (TDIU), caused by service 
connected disabilities.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active duty for training from August to 
November 1983 and served on active duty from September 1986 
to April 1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in September 2006, 
July 2007, and May 2008.  

In June 2009, during the course of the appeal, the Veteran 
was scheduled to have a hearing at the RO before an Acting 
Veterans Law Judge.  Although the May 2009 notice of that 
hearing was returned by the Post Office as undeliverable, the 
RO informed the office of the Veteran's representative.  An 
associate of the Veteran's representative stated that she 
expected that the Veteran would attend.  However, the Veteran 
did not report for that hearing, and he has not requested 
that it be rescheduled.  Therefore, the Board concludes that 
he no longer desires to have a hearing.  

The issues of entitlement to increased initial ratings for 
his service-connected PTSD and mood disorder and left 
shoulder disability and entitlement to an earlier effective 
date for service connection for a left shoulder disability, 
status post avulsion chip fracture are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO.

In Notices of Disagreement, received in January and July 
2008, the Veteran's representative raised contentions to the 
effect that service connection is warranted for muscle and 
nerve damage in the Veteran's left shoulder.  Those claims 
have not been certified to the Board on appeal nor have they 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over those claims, and they 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002 and Supp. 2009); 38 C.F.R. § 20.101 (2009).  However, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The presence of chronic, identifiable residuals of an 
inservice head injury has not been established.

2.  On June 9, 2005, the RO received the Veteran's claim of 
entitlement to service connection for PTSD and mood disorder.

3.  On June 9, 2005, the RO received the Veteran's claim of 
entitlement to a TDIU.  






CONCLUSIONS OF LAW

1.  The claimed residuals of a head injury are not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria have not been met for an effective date 
prior to June 5, 2009, for a grant of entitlement to service 
connection for PTSD and mood disorder.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a)-(b)(1) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.400(b)(2)(1) (2008).

3.  The criteria have not been met for an effective date 
prior to June 5, 2009, for a grant of entitlement to TDIU.  
38 U.S.C.A. §§ 5103, 5103A, 5110(b)(2) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claims 
of entitlement to service connection for the residuals of a 
head injury and entitlement to earlier effective dates for 
service connection for PTSD and mood disorder and for the 
assignment of a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

In June 2005, the RO received the Veteran's claims of 
entitlement to service connection for PTSD and mood disorder 
and entitlement to a TDIU; and in January 2006, the RO 
received his claim of entitlement to service connection for 
the residuals of a head injury.  In no case, is there an 
issue of providing an appropriate application form or 
completeness of the application. 

Following the receipt of the foregoing claims, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and for a TDIU.  In so doing, VA also set 
forth the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; VA records 
reflecting his treatment after service from October 1994 to 
February 2006; as well as records associated with his award 
of Social Security Disability benefits.  In March 2006, VA 
also examined the Veteran to determine the extent of 
impairment due to his service connected PTSD and mood 
disorder.  

In September 2006, the RO granted the Veteran's claims of 
entitlement to service connection for PTSD and mood disorder 
and assigned a 70 percent disability rating effective June 9, 
2005.  

In July 2007, the RO granted the Veteran's claim of 
entitlement to a TDIU, effective June 9, 2005.  

The Veteran disagreed with the foregoing effective dates and 
this appeal ensued.

As noted above, the Veteran was scheduled to have a hearing 
in conjunction with his appeal.  However, he failed to report 
for that hearing and has not requested that it be 
rescheduled.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim for service connection or for earlier 
effective dates; and there is no evidence of any VA error in 
notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of those issues.

The Service Connection Claim

The Veteran seeks entitlement to service connection for the 
residuals of a head injury.

The Applicable Law and Regulations 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

The Factual Background  

During his August 1983 examination prior to Active Duty for 
Training, the Veteran responded in the affirmative, when 
asked if he then had, or had ever had, a head injury.  
However, on examination his head and neurologic processes 
were found to be normal.  Indeed, the available service 
treatment records from the Veteran's period of Active Duty 
for Training are negative for any complaints or clinical 
findings of a head injury.  

The report of the Veteran's September 1986 examination, 
completed prior to active service is negative for any 
complaints or clinical finding of a head injury.  On 
examination, his head and neurologic processes were found to 
be normal.

During service in April 1988, the Veteran sustained a 
dislocated left shoulder in an altercation.  He also 
sustained a laceration of the left cheek; however, he denied 
any head pain or loss of consciousness.  

In December 1988, the Veteran was injured by a punch to his 
right jaw.  It was noted that he had sustained no loss of 
consciousness, and X-rays were negative for any evidence of a 
fracture.

During his April 1989 service separation examination, the 
Veteran responded in the negative, when asked if he then had, 
or had ever had, a head injury.  On examination, his head and 
neurologic processes were found to be normal.

In August 1994, on an Admission Nursing Form from Gateway 
Villa, the Veteran responded in the negative, when asked if 
he had a history of a head injury.
Analysis

The Veteran contends that he sustained a concussion during an 
assault in service and that he now has residual headaches, 
memory loss, and problems with anger control.  Therefore, he 
maintains that service for the residuals of a head injury is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that in service, the 
Veteran sustained a laceration of his left cheek and an 
injury to his right jaw.  Although those injuries involved 
the head, there were no findings of any chronic residual head 
disability at the time of his discharge from service.  
Moreover, no chronic residuals of either those injuries or 
other head injury have been identified since service.  The 
only reports to the contrary come from the Veteran.  

As a layman, however, the Veteran is only qualified to report 
on matters which are capable of lay observation, e.g., his 
various symptoms.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis of his 
symptoms or the cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of chronic, identifiable 
residuals of a head injury.  38 C.F.R. § 3.159(a).  

Absent competent evidence of chronic, identifiable residuals 
of a head injury in or after service, the Veteran does not 
meet the criteria for service connection.  Accordingly, 
service connection is not warranted, and the appeal is 
denied.

In arriving at this decision, the Veteran's representative 
requests that the Veteran's claim of entitlement to service 
connection for the residuals of a head injury be evaluated 
under the new traumatic brain injury criteria.  Schedule for 
Rating Disabilities; Evaluation of Residuals of Traumatic 
Brain Injury (TBI), 73 Fed. Reg. 54693, 54,705 (September 23, 
2008) (codified as revised at 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2009)).  While VA's Schedule for Rating 
Disabilities has been revised to provide detailed and updated 
criteria for evaluating and assigning ratings for the 
residuals of traumatic brain injury which have already been 
service-connected, those changes do not affect cases such as 
the Veteran's, where service connection has not yet been 
established.  Therefore, the cited changes are not applicable 
to the Veteran's claim and will not be considered in this 
decision.  

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for the residuals of a head injury.  
Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

The Earlier Effective Date Claims

PTSD and mood disorder

The Veteran seeks entitlement to an effective date prior to 
November 9, 2005, for a grant of service connection for PTSD 
and mood disorder.  He contends that the earlier effective 
date is warranted, because his PTSD and mood disorder goes 
back to trauma sustained in service.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
legal basis for the assignment of an earlier effective date.  
Accordingly, the appeal will be denied.

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
Veteran's separation from active service, if the claim is 
received within 1 year after the Veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1).
A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a veteran, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
veteran who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
The mere presence of medical evidence does not establish an 
intent on the part of the Veteran to seek service connection.  
Rather, he must assert the claim expressly or impliedly.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
Veteran for execution.  If received within 1 year from the 
date it was sent to the Veteran, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2009).

In this case, the Veteran's initial claim of entitlement to 
service connection for PTSD and mood disorder was not 
received by the RO until June 9, 2005, many years after his  
separation from service.  There is no evidence of any 
communication prior to that date, which could even be 
construed as an informal clam for service connection for PTSD 
and mood disorder.  Although PTSD was found to be due to an 
assault in service, the date of the receipt of the claim 
controls, as it occurred later than the date entitlement 
arose.  Thus, there is simply no legal basis for an effective 
date prior to June 9, 2005 for a grant of service connection 
for PTSD and mood disorder.  The law is dispositive of the 
issue; and, therefore, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

TDIU

The Veteran contends that he is unemployed primarily as a 
result of his service-connected PTSD and mood disorder.  He 
notes that he has been receiving Social Security Disability 
benefits since 1990 and that the effective date of his TDIU 
should comport with that assigned by the Social Security 
Administration.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A review of the evidence discloses that the RO received the 
Veteran's claim of entitlement to a TDIU on June 9, 2005.  
The Veteran does not contend and the evidence does not show 
any communication prior to that date, which could even be 
construed as an application for a TDIU.  However, even if 
there was such a communication, the question of a TDIU was, 
effectively, moot, as service connection was not in effect 
for any disability, prior to June 9, 2005.  

By its very nature, a TDIU is not assignable, unless service 
connection is in effect for a disability or disabilities.  
The possibility of a TDIU did not exist until service 
connection became effective for PTSD and mood disorder and 
for a left shoulder disability.  Those are the Veteran's only 
service-connected disabilities, and because service 
connection was not in effect for either disability prior to 
June 9, 2005, there is no legal basis for a TDIU prior to 
that date.  The law is dispositive of the issue; and, 
therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In arriving at this decision, the Board has carefully 
considered the Veteran's contentions with respect to his 
receipt of Social Security Disability benefits.  While a 
finding of unemployability by the Social Security 
Administration is relevant evidence which needs to be weighed 
and evaluated, it is not dispositive of the issue.  Indeed, 
the Social Security Administration and VA each has its own 
law and regulations to consider in making such a 
determination.  Therefore, a finding of unemployability by 
the Social Security Administration is not binding on the VA.  
See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.

Entitlement to an effective date earlier than June 9, 2005, 
for service connection for PTSD and mood disorder is denied.

Entitlement to an effective date earlier than June 9, 2005, 
for a TDIU is denied.


REMAND

The Increased Rating Issues 

The Veteran also seeks an initial rating in excess of 70 
percent for his service-connected PTSD and mood disorder and 
an initial rating in excess of 30 percent for his service-
connected left shoulder disability, status post avulsion chip 
fracture.

In an effort to determine the extent of the impairment due to 
the Veteran's PTSD and mood disorder and left shoulder 
disability, VA examined the Veteran in March and July 2006, 
respectively.  The Veteran's claims file was not made 
available to the examiner for review prior to either 
examination.

Since July 2006, the Veteran has contended, essentially, that 
his service-connected PTSD and mood disorder and left 
shoulder disability have gotten worse.  When a Veteran claims 
that his condition is worse than when originally rated, and 
when the available evidence is too old for an evaluation of 
the claimant's current condition, VA's duty to assist 
includes providing him with a new examination.  See e.g., 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

As the duty to assist pertains to medical examinations, VA 
must ensure that such medical inquiry is conducted with a 
review of all relevant information of record as found in the 
claims folder.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).

In addition, the Board notes that in its July 2007 and May 
2008 rating actions, the RO stated that the Veteran was 
scheduled to have future examinations in January 2008 to 
evaluate the level of impairment due to his service-connected 
PTSD and mood disorder and left shoulder disabilities.  There 
is no evidence associated with the claims folder showing that 
those examinations were ever performed.

The Earlier Effective Date, Left Shoulder Disability

Finally, the Veteran seeks entitlement to an effective date 
prior to June 9, 2005, for a grant of service connection for 
a left shoulder disability, status post avulsion chip 
fracture.  

The Veteran's initial claim of entitlement to service 
connection for a left shoulder disability was received by the 
RO in January 1999.  However, that claim was denied by the RO 
in November 1999.  Although the Veteran was notified of that 
decision, as well as his appellate rights; a notice of 
disagreement was not received with which to initiate an 
appeal.  Therefore, that decision became final under the law 
and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  On June 9, 2005, the 
Veteran applied to the RO to reopen his claim.  

In its September 2006 rating action, the RO granted 
entitlement to service connection for a left shoulder 
disability, status post avulsion chip fracture and assigned a 
30 percent disability rating, effective June 9, 2005.  The 
Veteran disagreed with that effective date, and this appeal 
ensued.
On multiple occasions during his appeal (see, e.g., VA Form 
9, received by the RO in December 2007 and in December 2008), 
the Veteran raised contentions to the effect that the 
November 1999 denial of service connection for a left 
shoulder disability had been the product of clear and 
unmistakable error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and a rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Consequently, allegations of CUE must 
be brought with specificity.  See, e.g., Phillips v. Brown, 
10 Vet. App. 25 (1997).  

If the evidence establishes CUE, the prior decision must be 
reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and 
the decision constituting the reversal or revision has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).  

In light of the nature of a claim of CUE, the Board finds 
that it is inextricably intertwined with the issue of 
entitlement to an effective date earlier that June 9, 2005, 
for service connection for a left shoulder disability, status 
post avulsion chip fracture.  As such, the CUE issue must be 
resolved prior to further consideration of the earlier 
effective date issue.  See, e.g., Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

In light of the foregoing, the case is REMANDED for the 
following actions.

1.  Schedule the Veteran for a 
psychiatric examination to determine the 
extent of impairment due to his service-
connected PTSD and mood disorder. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must identify the 
manifestations of the Veteran's service-
connected PTSD and mood disorder.  

Specifically, the examiner must stated 
whether there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships.  

The examiner must also state whether the 
Veteran's service-connected disability is 
productive of such symptoms as:  a gross 
impairment in his thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; a persistent danger of him 
hurting himself or others; an 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
his own occupation, or his own name. 

In addition, the examiner must provide a 
Global Assessment of Functioning (GAF) 
score based solely upon the service-
connected PTSD and mood disorder and 
provide an explanation of the 
significance of the GAF assigned.  The 
rationale for all opinions expressed must 
be provided.  

2.  Schedule the Veteran for an 
orthopedic examination to determine the 
extent of impairment due to his service-
connected left shoulder disability, 
status post avulsion chip fracture.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must set forth the 
manifestations of the Veteran's service-
connected left shoulder disability, to 
include, but not be limited to, whether 
there is unfavorable ankylosis of the 
scapulohumeral articulation, such that 
abduction is limited to 25 degrees from 
the Veteran's side; whether there is 
ankylosis to an intermediate degree 
between favorable and unfavorable; 
whether there is fibrous union of the 
humerus; whether there is nonunion of the 
humerus (false flail joint); and whether 
there has been a loss of the head of the 
humerus (flail shoulder).  
In determining the adequacy of assigned 
disability ratings, consideration must be 
given to factors affecting functional 
loss, including, but not limited to, a 
lack of normal endurance and functional 
loss due to pain and pain on use, 
specifically limitation of motion due to 
pain on use experienced during flare ups; 
weakened movement; excess fatigability; 
and incoordination, as well as the 
effects of the Veteran's left shoulder 
disability on his ordinary activity.  

3.  When the foregoing actions have been 
completed, undertake any other indicated 
development; and then readjudicate the 
issues of entitlement to an initial 
rating in excess of 70 percent for PTSD 
and mood disorder and entitlement to an 
initial rating in excess of 30 percent 
for left shoulder disability, status post 
avulsion chip fracture.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

4.  VA must adjudicate the Veteran's 
claim that the RO committed CUE in its 
November 1999 denial of entitlement to 
service connection for left shoulder 
disability, status post avulsion chip 
fracture.  Should the RO deny his CUE 
claim, the Veteran must be notified of 
that decision and informed of his 
appellate rights.  Should the Veteran 
perfect an appeal , the CUE issue should 
be sent to the Board for consideration.  
The issue of entitlement to an effective 
date earlier than June 9, 2005, for 
service connection for left should 
disability, status post avulsion chip 
fracture will be held in abeyance pending 
resolution of the CUE claim.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

The Veteran is further advised that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. § 3.655 (2009).  In the event 
that the Veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to his last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


